  Case 3:20-ap-03042-SHB           Doc 12 Filed 10/29/20 Entered 10/29/20 13:48:43               Desc
                                   Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 28th day of October, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE

       IN RE:


         Kyle Thomas Pope                                         Case No. 20-31637-SHB
                                                                  Chapter 7
                                     Debtor.                      Judge Bauknight


                                                    )
       SHANNON GREENE,                              )
                                                    )
                      Plaintiff,                    )       Adv. Proc. No. 20-ap-03042-SHB
                                                    )
       v.                                           )
                                                    )
       KYLE THOMAS POPE,                            )
                                                    )
                      Defendant.                    )
                                                    )

                                                    ORDER

              This cause came before the Honorable Suzanne H. Bauknight, Judge of the

       Bankruptcy Court for the Eastern District of Tennessee Division. Upon the Motion to Extend

       Deadline to File an Answer to Complaint by William E. Maddox, Jr., attorney for the debtor,

                                                    4
Case 3:20-ap-03042-SHB          Doc 12 Filed 10/29/20 Entered 10/29/20 13:48:43                     Desc
                                Main Document    Page 2 of 2



   and the Court having decided the relief sought is to be granted, it is hereby ordered that the

   time to file an Answer to Complaint be extended to November 19, 2020.

                                                 ###


                                                   APPROVED FOR ENTRY:


                                                   s/ William E. Maddox, Jr.
                                                   William E. Maddox, Jr. BPR #017462
                                                   William E. Maddox, Jr. LLC
                                                   Attorney at Law
                                                   Attorney for Debtor
                                                   P.O. Box 31287
                                                   Knoxville, TN 37930
                                                   Phone: (865) 293-4953




                                                  5
